Citation Nr: 0904287	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  An RO hearing was held on the Veteran's 
claims in July 2007.  A Travel Board hearing was held at the 
RO in February 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current hepatitis C is not related to 
active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in May 2001, January and May 2003, and in 
June 2005, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the Veteran to submit medical evidence relating his 
hepatitis C to active service and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran was provided a "Risk Factors for Hepatitis 
Questionnaire" in the May 2003 letter; a copy of the 
Veteran's completed questionnaire is in the claims file.  The 
Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA substantially has satisfied 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for hepatitis C.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for 
hepatitis C is being denied in this decision, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file; 
the Veteran does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided VA examinations for hepatitis 
C.  VA also has obtained medical opinions concerning the 
contended causal relationship between the Veteran's current 
hepatitis C and active service.  Although the Veteran's 
service representative contended in a January 2009 Informal 
Hearing Presentation that no rationale was provided in either 
a September 2003 VA medical opinion or in a September 2008 
VHA medical opinion, a review of these opinions shows that 
each of the VA examiners who provided medical opinions in 
September 2003 and in September 2008 reviewed the Veteran's 
service treatment records, VA medical records, and discussed 
these records in detail prior to offering their opinions 
concerning the contended causal relationship between the 
Veteran's current hepatitis C and active service.  Given the 
foregoing, the Board finds that additional medical opinions 
are unnecessary.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he incurred his current hepatitis C 
during active service.  Specifically, he contends that he was 
exposed to infected blood during an in-service auto accident 
and/or his hepatitis C was misdiagnosed during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in November 1974, the Veteran 
denied any drug use and reported no relevant medical history.  
Clinical evaluation was normal except for mild pes planus.

On outpatient treatment at the troop medical clinic on 
October 29, 1976, the Veteran's complaints included earaches, 
headaches, chills, fever, coughing, decreased appetite, and 
darkening of urine for the past 2 days.  He denied any 
vomiting, nausea, or diarrhea.  Objective examination showed 
slightly jaundiced eyes, tenderness in the right upper 
quadrant of the abdomen, and normal bowel sounds.  The 
impression was rule-out hepatitis.  The Veteran was referred 
to the internal medicine clinic.

On outpatient treatment at an internal medicine clinic on 
October 29, 1976, the Veteran complained of dark urine, 
general malaise, anorexia, and vague right upper quadrant 
pain.  Objective examination showed dark yellowish tinged 
urine and a tender right upper quadrant.  The provisional 
diagnosis was hepatitis.

The Veteran was hospitalized in October and November 1976 for 
treatment of viral hepatitis.  At that time, the Veteran 
complained of malaise, anorexia, nausea without vomiting, and 
generalized itching which had lasted for 1 week.  Three days 
prior his hospitalization, the Veteran noted that his urine 
turned dark.  On the day of his admission, the Veteran's 
laboratory tests showed a serum glutamic oxaloacetic 
transaminase (SGOT) of 2300, an alkaline phosphatase of 255, 
and a bilirubin of 4.7.  The Veteran denied being in contact 
with anyone having hepatitis, using needles, or eating 
shellfish.  He was admitted for routine hepatitis care.  
Physical examination showed scleral icterus, a mildly tender 
liver 2 centimeters below the right costal margin.  The 
Veteran's fasting blood sugar, electrolytes, and urinalysis 
were within normal limits.  The Veteran's hepatitis-
associated antigen (HAA) test was negative.  The Veteran's 
serial bilirubins rose to a high of 6.6 and were down to 2.4 
at discharge.  The Veteran's SGOT rose to a high of 23,800 
and were down to 160 at discharge.  There also was no history 
of drug abuse within the past 8 months.  After the Veteran's 
liver function studies returned to normal, he was given 
2 weeks' convalescent leave.  He returned from leave, feeling 
well and without any complaints, and was discharged.  The 
discharge diagnoses were HAA, viral hepatitis.

On outpatient treatment in January 1977, the Veteran had no 
complaints.  Objective examination showed that his HAA was 
negative and his liver function tests were "back to 
normal."  The assessment was hepatitis, resolved.

On periodic physical examination in March 1977, clinical 
evaluation was normal.

On a medical history questionnaire completed by the Veteran 
for an annual dental evaluation in November 1977, the Veteran 
denied having had hepatitis.

At his separation physical examination in January 1978, the 
Veteran reported a history of hepatitis.  Clinical evaluation 
was normal.

The post-service medical evidence shows that private 
laboratory testing in September 1995 detected the presence of 
hepatitis C virus and was verified by repeat analysis.

On private outpatient treatment in December 1995, it was 
noted that the Veteran had a positive hepatitis C titer and 
had been referred for assessment.  The Veteran had a history 
of intravenous (IV) drug abuse and hepatitis during active 
service.  The private examiner noted that, despite this 
history, "his liver enzymes have remained normal."  The 
Veteran denied upper right quadrant pain.  Objective 
examination showed white and clear sclera conjunctiva.  The 
assessment included a 20-year-old history of hepatitis C with 
no recurrence.

The Veteran denied all risk factors for hepatitis (including 
IV drug use) other than blood transfusions in 1972 and 1991 
when he completed a hepatitis risk factors questionnaire in 
June 2003.

On VA examination in June 2003, no complaints were noted.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records.  This examiner stated, "The 
Veteran was diagnosed with infectious hepatitis in 1976 and 
gradually recovered."  The Veteran's first IV drug use 
occurred in 1990.  This examiner also stated, "It is not 
clear exactly when the hepatitis C was diagnosed but it 
appears that it was prior to the Veteran's IV drug use."  
The Veteran denied fatigue and jaundice.  His SGOT was 56 in 
1995.  He had no other symptoms of hepatitis.  Physical 
examination showed no adenopathy, hepatosplenomegaly, no 
masses in the abdomen or abdominal tenderness, no evidence of 
jaundice, an SGOT of 39, a serum glutamate pyruvate 
transaminase (SGPT) of 53, normal Chem-7, normal alkaline 
phosphatase, a uric acid of 4.8, and normal complete blood 
count (CBC).  The VA examiner opined, "There is insufficient 
evidence to conclude that viral hepatitis caused the 
hepatitis C.  It is more likely that the Veteran developed 
hepatitis B and later contacted hepatitis C; however, there 
are enough unknowns in this case that it is at least as 
likely as not possible that the hepatitis C also began" 
during active service.  The assessment was history of viral 
hepatitis and documentation in the claims file of positive 
antibody titers for chronic hepatitis B and C.

On VA examination in August 2003, no complaints were noted.  
The Veteran reported that he was diagnosed with hepatitis C 
in 1975.  He denied any history of blood transfusions, IV 
drug use, or surgeries.  He reported that, although he 
experience jaundice in the past, he had never been jaundiced 
since that time.  He was incarcerated from 1982 to 1990 and 
from 1995 to 2001.  He reported being told by his prison 
doctors "that he had a liver problem but he was not 
jaundiced at the time and no diagnosis was made."  The 
Veteran denied any history of liver pain and reported that 
his urine in normal in color.  The VA examiner noted that no 
claims file was available for review.  Physical examination 
showed no apparent jaundice of the skin, clear and non-
jaundiced sclerae, no abdominal masses, no liver tenderness, 
and no splenic enlargement.  The Veteran's SGOT was 29 and 
39, his SGPT was 40 and 53, and his alkaline phosphatase was 
71 and 83.  The Veteran's recombinant immunoblot assay (RIBA) 
test was positive.  The VA examiner stated that the Veteran 
"still has active hepatitis C as his RIBA is still 
positive."  The diagnosis was hepatitis C.

In response to a request for a medical opinion, a VA examiner 
stated in September 2003 that the Veteran's hepatitis C 
questionnaire was incorrect because the Veteran denied any IV 
drug use.  The VA examiner also noted that the Veteran had 
reported an incorrect medical history at his VA examination 
in June 2003 because he had denied any IV drug use or 
transfusions.  The VA examiner reviewed the Veteran's service 
treatment records and VA examination reports.  After 
reviewing these records, the VA examiner opined that the 
hepatitis which occurred during active service in 1976 was 
documented as hepatitis A and is not related to the current 
diagnosis of hepatitis C.  This examiner also opined that 
whether the Veteran's IV drug use first occurred in 1990 or 
in 1995 would not change his opinion.

The Veteran testified at his February 2008 Travel Board 
hearing that he had engaged in "some promiscuous sex when I 
was in the military."  The Veteran also reported being 
exposed to "blood everywhere" after being involved in a 
motor vehicle accident during service.  The Veteran testified 
further that he had not been truthful on his hepatitis C risk 
factors questionnaire because "I was a little confused at 
the time."  He also testified that he had not used IV drugs 
prior to being diagnosed with hepatitis C in 1982 and began 
using IV drugs in 1995.  

In response to a request from the Board for a VHA medical 
opinion concerning the contended causal relationship between 
hepatitis C and active service, a VHA examiner noted in 
September 2008 that he had reviewed the claims file and noted 
the Veteran's acute hepatitis in late 1976 which had required 
hospitalization.  This examiner noted that acute hepatitis A 
and B but not hepatitis C can demonstrate a high value of 
SGOT (now called ALT) and the Veteran's 2300 SGOT was high in 
late 1976.  Acute hepatitis C shows an increase in SGPT but 
"ALT does not typically increase at all in acute hepatitis 
C, much less rise to the very high value of 2300."  Thus, 
the VHA examiner concluded that it was unlikely that the 
Veteran had hepatitis C during active service.  "Hepatitis A 
is still a possible etiology of his acute hepatitis" 
although this VHA examiner noted that later testing did not 
reveal the persistence of HAA "which is unusual."  The VHA 
examiner also noted that the 1995 tests for hepatitis B were 
all negative and there was no mention of hepatitis B in the 
clinic notes from 1976 and 1977.  The VHA examiner concluded 
that it was doubtful that the Veteran had acute hepatitis B.  
In summary, this examiner concluded that the Veteran's 
current hepatitis C "is not likely to have been the same 
hepatitis for which he was treated during service."

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
hepatitis C.  Initially, the Board notes that the Veteran's 
service treatment records show that he was hospitalized for 
treatment of viral hepatitis in October and November 1976.  
At that time, it was noted that the Veteran's hepatitis A 
antigen (HAA) was negative although his SGOT was quite high.  
Following hospitalization, the Veteran's hepatitis resolved 
and his liver function was normal on outpatient treatment in 
January 1977.  The Veteran also denied any hepatitis on a 
medical history questionnaire completed in November 1977.  
Although he reported a history of hepatitis at his separation 
physical examination in January 1978, clinical evaluation was 
normal.  It appears that the Veteran first was diagnosed as 
having hepatitis C in September 1995, or more than 17 years 
after service separation in February 1978, following 
laboratory testing which verified the presence of hepatitis C 
antibodies.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that the 
Veteran's current hepatitis C is not related to active 
service.  In this regard, the Board notes that the Veteran 
has not reported consistently his risk factors for hepatitis 
C.  Although he reported a history of IV drug use to a 
private examiner in December 1995, the Veteran subsequently 
denied any history of drug use and reported a history of 
blood transfusions when he completed a hepatitis risk factors 
questionnaire in June 2003.  The Veteran reported a history 
of IV drug use and did not report any blood transfusions on 
VA examination in June 2003 but then denied this history on 
VA examination one month later in August 2003.  Although the 
Veteran denied engaging in high-risk sexual activity in June 
2003, he testified at his February 2008 Travel Board hearing 
that he had engaged in "promiscuous sex" during active 
service.  Because of the Veteran's inconsistencies in report 
his risk factors for hepatitis C, the Board finds that his 
lay statements are entitled to no probative weight.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

The Veteran and his service representative rely on the VA 
examiner's June 2003 opinion as support for their contention 
that hepatitis C is related to active service.  As noted, in 
June 2003, the VA examiner determined that "there are enough 
unknowns in this case that it is at least as likely as not 
possible that the hepatitis C" began during active service.  
This VA examiner also found, however, that there was 
"insufficient evidence" to link the Veteran's in-service 
hepatitis to his current hepatitis C; this finding undercuts 
the value of the opinion itself.  Current regulations also 
provide that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Although it is not clear what "unknowns" the VA examiner is 
referring to in his June 2003 opinion, and although he stated 
that he reviewed the claims file, because the Veteran has not 
reported consistently his risk factors for hepatitis, the VA 
examiner was not "informed of the relevant facts" 
concerning the Veteran's risk factors for hepatitis prior to 
offering his June 2003 opinion.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Accordingly, even if the VA 
examiner's June 2003 opinion is viewed in the light most 
favorable to the Veteran, this evidence does not establish 
service connection for hepatitis C.

Weighing against the VA examiner's June 2003 opinion are 
several medical opinions in the claims file which found that 
his current hepatitis C is not related to active service.  In 
September 2003, a VA examiner noted the incorrect history 
reported by the Veteran on his June 2003 hepatitis C 
questionnaire.  This VA examiner also noted that the Veteran 
had reported an incorrect medical history at his VA 
examination in June 2003.  Thus, it appears that the 
September 2003 VA examiner was "informed of the relevant 
facts" concerning the Veteran's risk factors for hepatitis 
prior to offering his opinion.  Id.  After reviewing the 
Veteran's service treatment records and VA examination 
reports, this examiner opined that the in-service hepatitis 
in 1976 was documented as hepatitis A and was not related to 
the current hepatitis C.  A VHA examiner noted subsequently 
in September 2008 that acute hepatitis A and B but not 
hepatitis C can demonstrate a high value of SGOT like the 
Veteran's very high SGOT value recorded during his in-service 
hospitalization for hepatitis.  This VHA examiner concluded 
that it was unlikely that the Veteran had hepatitis C during 
active service.  Although this VHA examiner noted that 
hepatitis A was "a possible etiology" for the Veteran's 
acute hepatitis in service, see Stegman, 3 Vet. App. at 230, 
and Tirpak, 2 Vet. App. at 611, he also noted that later 
testing did not reveal the persistence of HAA "which is 
unusual."  The VHA examiner noted further that the Veteran's 
1995 tests for hepatitis B were negative and there was no 
mention of hepatitis B in the in-service clinic notes from 
1976 and 1977.  The VHA examiner concluded that it was 
doubtful that the Veteran had acute hepatitis B.  In summary, 
the VHA examiner concluded in September 2008 that the 
Veteran's current hepatitis C "is not likely to have been 
the same hepatitis for which he was treated during service."  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


